SETTLEMENT AGREEMENT AND MUTUAL RELEASE




A. Recitals




This Settlement Agreement and Mutual Release (“Agreement”) is entered into
between Spindle, Inc. (“Spindle”), Manhattan Transfer Registrar Company
(“MTRC”), William Clark, Joann Clark, Justin Clark, Sean Tate, Patricia La
Due-Tate and Phasive, Inc. (“Phasive”) (all collectively referred to as the
“Parties”).




WHEREAS, on August 2, 2016, Spindle filed a lawsuit asserting various claims
against William Clark and Joann Clark, husband and wife; Sean Tate and Patricia
La Due-Tate, husband and wife; Justin Clark, an individual; and Phasive, Inc.,
an Arizona Corporation (collectively “Defendants”), in the United States
District Court for the District of Arizona, Case No. CV-2016-02613-PHX-MHB, as
amended (the “First Lawsuit”);




WHEREAS, in the First Lawsuit, Defendants filed a Counterclaim asserting various
claims against Spindle;




WHEREAS, on November 28, 2016, MTRC filed an interpleader complaint against
Spindle and Defendants in the United States District Court for the District of
Arizona, Case No. CV-16-04090-PHX­DLR (the “Second Lawsuit”);




WHEREAS, in the Second Lawsuit, Defendants filed a Cross-Claim against Spindle
and a Counterclaim against MTRC;




WHEREAS, the Parties have agreed upon a compromise settlement and now wish to
forever resolve, settle, compromise, and end any and all claims in the First
Lawsuit and in the Second Lawsuit, including all direct claims, counter-claims
and cross-claims asserted in each version of the First Lawsuit and the Second
Lawsuit, and otherwise arising out of the relationship of the Parties and their
conduct up to and including the time of this Agreement;




WHEREAS, the Parties acknowledge that non-party Michael Kelly has agreed to
purchase all securities of Spindle owned by the Defendants pursuant to the terms
of a June 2017 Share Purchase Agreement (“Kelly SPA”), that Spindle is not a
party to the Kelly SPA, and that the Kelly SPA is material to this Agreement;




WHEREAS, the Parties intend that this Agreement shall constitute full and final
resolution of all matters between William Clark, Sean Tate and Justin Clark
(“Defendant Employees”) relating to and arising out of the employment by Spindle
of Defendant Employees and all independent contractor and consulting agreements
between Spindle and the Defendant Employees, and between Spindle’s predecessors
and Defendant Employees, and any other unresolved dispute, claim or unasserted
claim between Defendant Employees and Spindle and its predecessors;




WHEREAS, the Parties intend the following to constitute the entire Agreement
between the Parties;




WHEREAS, the Parties realize the uncertainty, expense and time-consuming nature
of litigation and desire to enter into this compromise agreement concerning all
claims that were asserted or could have been asserted in the First Lawsuit, in
the Second Lawsuit, and in other possible causes of action; and





--------------------------------------------------------------------------------







WHEREAS, the Parties specifically deny all allegations made against them,
respectively, whether by direct claim, counter-claim or cross-claim, in the
First Lawsuit and the Second Lawsuit.




NOW, THEREFORE, in consideration of the mutual obligations herein made and
undertaken and the consideration specified herein, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree and promise to do the following:




B. Release Provisions




1. Release of All Claims Between and Among all Parties




a. Release by Spindle to Spindle Releasees. Except for a claim based upon a
breach of this Agreement, by signing this Agreement pursuant to its terms,
Spindle hereby unconditionally and irrevocably releases William Clark, Joann
Clark, Sean Tate, Patricia La Due-Tate, and Justin Clark (collectively,
“Spindle’s Releasees”), from any and all claims, debts, obligations, demands,
judgments, or causes of action of any kind whatsoever, whether known or unknown
that Spindle or its successors or assigns ever had, now have, or may have had
prior to the Effective Date of this Agreement (as defined in Paragraph H(1)
below), including, without limitation, from any and all claims for breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; inducing breach of any contract; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; deceit; concealment; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; breach of fiduciary duty; and
conversion.  This release of claims in favor of Spindle’s Releasees shall run to
and be binding upon Spindle and its officers and directors in their official
capacities.




b. Release by Spindle to MTRC Releasees. Except for a claim based upon a breach
of this Agreement, by signing this Agreement pursuant to its terms, Spindle
hereby unconditionally and irrevocably releases MTRC and MTRC’s respective
parents, subsidiaries, directors, officers, and employees, in their individual,
corporate or official capacities (collectively, “MTRC’s Releasees”), from any
and all claims, debts, obligations, demands, judgments, or causes of action of
any kind whatsoever, whether known or unknown, Spindle or its successors or
assigns ever had, now have, or may have had prior to the Effective Date of this
Agreement (as defined in Paragraph H(1) below) for any action or omission by
MTRC’s Releasees in connection with all claims related to all shares issued by
Spindle to the Defendant Employees and all claims in the Second Lawsuit.




c. Release by Spindle to Phasive. Except for a claim based upon a breach of this
Agreement, by signing this Agreement pursuant to its terms, Spindle hereby
unconditionally and irrevocably releases Phasive and Phasive’s respective
parents, subsidiaries, directors, officers, and employees, in their individual,
corporate or official capacities (collectively, “Phasive’s Releasees”) from any
and all claims, debts, obligations, demands, judgments, or causes of action of
any kind whatsoever, whether known or unknown that Spindle or its successors or
assigns ever had, now have, or may have had prior to the Effective Date of this
Agreement (as defined in Paragraph H(1) below), for any action or omission by
Phasive’s Releasees occurring prior to the Effective Date of this Agreement.
 This release of claims in favor of Phasive shall run to and be binding upon
Spindle and its officers and directors in their official capacities.




















2




--------------------------------------------------------------------------------




d. Release by MTRC to MTRC’s Released Parties. Except for a claim based upon a
breach of this Agreement, by signing this Agreement pursuant to its terms, MTRC
hereby unconditionally and irrevocably releases William Clark, Joann Clark, Sean
Tate, Patricia La Due-Tate, Justin Clark, Phasive, Spindle and all of Phasive
and Spindle’s respective parents, subsidiaries, directors, officers, employees
and agents, in their individual, corporate and official capacities
(collectively, “MTRC’s Released Parties”), from any and all claims, debts,
obligations, demands, judgments, or causes of action of any kind whatsoever,
whether known or unknown, MTRC or its successors or assigns ever had, now have,
or may have had prior to the Effective Date of this Agreement (as defined in
Paragraph H(1) below) for any action or omission by MTRC’s Released Parties in
connection with all claims related to shares issued to MTRC’s Released Parties
and all claims in the Second Lawsuit.




e. Release by all Individual Defendants to Spindle and MTRC. Except for a claim
based upon a breach of this Agreement, Defendants (William Clark, Joann Clark,
Sean Tate, Patricia La Due-Tate, and Justin Clark) hereby unconditionally and
irrevocably release Spindle, MTRC and all of Spindle’s and MTRC’s respective
parents, subsidiaries, directors, officers, employees, and attorneys, past and
present, and all predecessors, successors, heirs and assigns thereof, in their
individual, corporate and official capacities (collectively “Defendants’
Releasees”), from any and all claims, suits, demands, actions, causes of action
and judgments of any kind or nature whatsoever, whether the underlying facts are
known or unknown, which Defendant Employees have or now claim, or might have or
claim, pertaining to or arising out of Defendant Employees’ employment by and
consulting and independent contractor agreements with Spindle, including
Defendant Employees’ separation therefrom, and any services provided to Spindle
under any local state, or federal common law, statute, regulation or ordinance,
including, without limitation, those claims dealing with employment
discrimination, and including but not limited to Defendant Employees’, for
themselves and their marital community, if any, their agents, heirs, executors,
administrators, and assigns, knowingly and voluntarily fully releases and
discharges the Defendants’ Releasees from any and all claims, whether known or
unknown, arising under the Civil Rights Acts of 1866, 1871, 1964 and 1991; 42
U.S.C. § 1981; the Employee Retirement Income Security Act of 1974; the Fair
Labor Standards Act; the Rehabilitation Act of 1973; the Occupational Safety and
Health Act; the Health Insurance Portability and Accountability Act; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Equal Pay
Act; the Worker Adjustment and Retraining Notification Act; Arizona’s wage
payment statutes, including the Arizona Equal Pay Act, A.R.S. § 23­340 et seq;
Arizona’s workers’ compensation statutes; Arizona’s civil rights statutes,
including the Arizona Civil Rights Act, A.R.S. § 41-1401 et seq.; any
whistleblower statute; any statute concerning the making or enforcing of
contracts; and all similar provisions under all other federal, state, and local
laws; as well as, claims for breach of contract, both express and implied;
breach of a covenant of good faith and fair dealing, both express and implied;
inducing breach of any contract; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
deceit; concealment; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; breach of fiduciary duty; personal injury; invasion of
privacy; conspiracy; conversion; negligent hiring, supervision, or retention;
loss of consortium; attorneys’ fees; liquidated damages; punitive damages; and
any other claims under common law, statute or regulation. This release shall run
to and be for the benefit of Defendants’ Releasees. This release shall run to
and be binding upon all individual Defendants and their heirs and assigns,
including Defendant Employees and Defendant Employees’ heirs and assigns.











3




--------------------------------------------------------------------------------




f. Release by Phasive to Spindle and MTRC. Except for a claim based upon a
breach of this Agreement, Phasive hereby unconditionally and irrevocably
releases Defendants’ Releasees (as defined above) from any and all claims,
debts, obligations, demands, judgments, or causes of action of any kind
whatsoever, whether known or unknown that Phasive or its successors or assigns
ever had, now have, or may have had prior to the Effective Date of this
Agreement (as defined in Paragraph H(1) below), for any action or omission by
Defendants’ Releasees occurring prior to the Effective Date of this Agreement.
 This release of claims in favor of Defendants’ Releasees shall run to and be
binding upon Phasive and its officers and directors in their official
capacities, and shall run to and be for the benefit of Defendants’ Releasees.




2. Total Release

The Parties understand, acknowledge, and voluntarily agree that this Agreement
is a total and complete release by them of any and all claims which they have
against each other, including but not limited to the claims set forth in the
First Lawsuit and the Second Lawsuit and any claims that could have been
asserted by any of the Parties against another of the Parties, as of the
Effective Date of this Agreement, both known or unknown, even though there may
be facts or consequences of facts which are unknown to the Parties, except for a
claim based upon a breach of this Agreement and as otherwise excepted or limited
in paragraphs B.1.a. through B.1.f.




C. Agreement Not to Acquire Shares of Spindle




Defendants hereby agree that, for a period of no less than three years from the
later of the Kelly SPA and the Effective Date of this Agreement, Defendants will
not become beneficial owners, directly or indirectly, of any securities of
Spindle.




D. Covenant Not to Sue




To the maximum extent permitted by law, and subject to the Mutual Releases
contained herein, and except for a claim based upon a breach of this Agreement,
the Parties hereto covenant not to sue or to institute or cause to be instituted
any action in any federal, state or local agency, court or other tribunal
against any other Party or the respective Releasees identified in paragraphs
B.1.a. through B.1.f above, related to any or all claims released under this
Agreement.  If any Party or Parties breach the terms of this release and
covenant not to sue, then such Party or Parties sued will be entitled to recover
its, his or their damages, including without limitation costs and reasonable
attorney fees.




E. Dismissal of Lawsuits and Disclosure of Administrative Actions or
Governmental Reporting




Within three (3) business days after the Effective Date of this Agreement, the
Parties agree promptly to sign and file stipulations to dismiss the First
Lawsuit and the Second Lawsuit, both with prejudice and with each party
responsible for his, her and its own fees and costs.











4




--------------------------------------------------------------------------------




F. No Admission of Wrongdoing




The Parties agree that this Agreement does not constitute and shall not be
construed as an admission by any of the Parties of any of the matters alleged in
the First Lawsuit or the Second Lawsuit, or any violation by them of any
federal, state, or local law, ordinance, or regulation, or of any violation of
any policy or procedure, or of any liability or wrongdoing whatsoever.




G. Non-Disparagement




The Parties agree that they will not make any false statement about any of the
other Parties in any manner, at any time.




H. Additional Provisions




1. Effective Date




With the exception of the obligation stated in this paragraph, this Agreement
shall become effective upon the later of the execution of this Agreement by all
Parties or the purchase, including final payment, of all of Defendants’ shares
pursuant to the Kelly SPA (the “Effective Date”). Specifically, this Agreement
and the promises and obligations herein are contingent upon the purchase of all
of Defendants’ shares and final payment under the Kelly SPA, as provided
therein.  Notwithstanding the above, the Parties agree that prior to the
Effective Date they will cooperate in facilitating Defendants’ transfer of their
shares pursuant to the Kelly SPA.




2. Attorney’s Fees




a. In the event any party breaches this Agreement, the remaining provisions of
this Agreement shall remain in full force and effect for the benefit of the
non-breaching parties.




3. Non-Reliance and Integration of Agreement




a. The Parties represent and acknowledge that in executing this Agreement they
did not rely, and have not relied, upon any representation or statement by the
other Parties not set forth herein; that they have read this Agreement; that
they understand all of its provisions; and that they each consulted with their
respective counsel prior to executing this Agreement.




b. The Parties further represent and acknowledges that this Agreement
constitutes the entire agreement between the Parties, except as specifically set
forth herein. Any oral or written representations, prior agreements, or
understandings not reflected in this Agreement shall have no force or effect,
and are superseded by this Agreement.




4. Non-Transference of Claims and Authority




The Parties have not transferred or conveyed to any entity, person or persons
any rights or authority with respect to any matters that are the subject of this
Settlement Agreement, and further, the Parties have the sole right and power to
agree to undertake and perform the terms of this Settlement Agreement.











5




--------------------------------------------------------------------------------




5. Successors and Assigns




This Agreement shall be binding upon and inure to the benefit of the Parties’
successors and assigns.




6. Not Construed Against Drafter




The Parties acknowledge that no provision of this Agreement will be interpreted
in favor of, or against, any of the Parties hereto because any such Party or its
counsel participated in the drafting thereof or because any such provision is
inconsistent with any prior draft hereof or thereof.  Each Party acknowledges
such Party has participated in the negotiation of this Agreement and the
drafting and preparation of this Agreement, and the Parties represent and
warrant that they have not been coerced into entering into this Agreement, nor
has any person or entity exercised any pressure or undue influence on such Party
to enter into this Agreement.




7. Severability




The terms of this Agreement, including paragraph subparts, are severable, and if
any part or subpart is found to be unenforceable, the other terms shall remain
in full force and effect and are valid and enforceable.




8. Choice of Law




This Agreement shall be deemed executed in Arizona and shall be governed by and
construed in accordance with the laws of the State of Arizona, without regard to
any conflict of laws provisions.  In the event any party is required to bring an
action to enforce the provisions of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees and costs expended in securing
enforcement of its rights hereunder.




9. Titles of Section and Paragraphs




The titles of the various sections and paragraphs are intended solely for
convenience of reference, and are not intended and shall not be deemed for any
purpose whatsoever to modify, explain or place any construction upon any of the
provisions of this Agreement and shall not affect the meaning or interpretation
of this Agreement.




10. Modification of Agreement




This Agreement may be changed only by agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, or discharge is
sought.




11. Counterparts




This Agreement may be signed in multiple counterparts, each of which shall be
deemed to be an original for all purposes.











6




--------------------------------------------------------------------------------




EACH SIGNATORY BELOW FURTHER UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS TO DATE.  BY SIGNING BELOW, EACH SIGNATORY
REPRESENTS AND WARRANTS THAT THE SIGNATORY HAS FULL LEGAL CAPACITY TO ENTER INTO
THIS AGREEMENT, THE SIGNATORY HAS READ CAREFULLY AND UNDERSTAND THIS AGREEMENT
IN ITS ENTIRETY, HAS HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN
ATTORNEY OF THAT SIGNATORY’S CHOOSING, AND HAS EXECUTED THIS AGREEMENT
VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.  EACH SIGNATORY AGREES
AND ACKNOWLEDGES THAT THERE HAVE BEEN NO MATERIAL CHANGES TO THIS AGREEMENT
SINCE THE DATE IT WAS FIRST PRESENTED TO THE SIGNATORY FOR REVIEW.




DATED this ________ day of June, 2017







 

 

 

Spindle, Inc. by

 

William Clark

 

 

 

 

 

 

Its

 

Justin Clark

 

 

 

 

 

 

 

 

Sean Tate

Manhattan Transfer Registrar Company by

 

 

 

 

 

 

 

Joann Clark

Its

 

 

 

 

 

 

 

Patricia La Due

Phasive, Inc. by

 

 

 

 

 

 

 

 

Its

 

 























7


